Citation Nr: 1726834	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from September 1976 to September 1980 and from June 1981 to June 2001. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Nashville, Tennessee, Regional Office (RO). The Veteran was scheduled for an April 2012 videoconference hearing but the record reflects that he did not appear for the hearing and, thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016). In March 2014 and in September 2016, the appeal was remanded to the RO for additional action.


FINDING OF FACT

Obstructive sleep apnea originated during service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records indicate that he was treated several times for complaints of difficulty breathing, chest pain, and headaches. At a December 2006 VA examination, the Veteran reported that "he sleeps well for at least 6 hours each night but still he feels tired the next day. Sometimes in the morning he is fatigued and sometimes during the day." In January 2009, the Veteran was diagnosed with obstructive sleep apnea.

In his April 2010 notice of disagreement (NOD), the Veteran stated that he has "suffered and complained for a very long time about restless nights, waking in the morning with headaches, and many days of being fatigued all because of what I now clearly understand is because of a sleeping disorder . . . ." In an April 2010 statement, the Veteran's sister wrote that the Veteran had complained for many years of difficulty breathing. She reported that they shared a townhouse from January 1995 to October 1996 and that the Veteran had difficulty sleeping, would abruptly wake up gasping for air, and he would snore. She wrote that "These events sent me to panic mode hurrying to his room to ensure he was able to breathe or to close doors to muzzle the roaring of his snores. The episodes continue as I badgered him to consult medical attention. I continued my insistence for his safety as well as my desire to end my sleepless nights." On his August 2010 VA Form 9, the Veteran reported that while in service he complained to Navy doctors about "restless nights, waking in the morning with headaches, and many days of being fatigued . . . ."

An August 2014 VA medical opinion was previously found to be inadequate. In October 2016, a new medical opinion was obtained. The October 2016 medical opinion states that the examiner cannot make a determination as to when the Veteran's obstructive sleep apnea began without resort to mere speculation. The United States Court of Appeals for Veterans' Claims (Court) has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010). The Board observes that it is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely her own. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given these facts, the Board finds that the October 2016 VA medical opinion is of no probative value.

The evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea originated during service. In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's obstructive sleep apnea, service connection is warranted and the claim is granted.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


